United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dr. Benjamin Zvenia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2308
Issued: September 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2009 appellant, through counsel, filed a timely appeal of the April 16,
2009 merit decision of the Office of Workers’ Compensation Programs terminating her
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective January 20, 2008 on the grounds that she no longer had any residuals or
disability causally related to her September 30, 2003 employment injury; and (2) whether she
had any continuing employment-related residuals or disability after January 20, 2008.
On appeal, appellant’s attorney contends that medical reports from attending physicians
are sufficient to establish that appellant suffers from residuals that require medical treatment due
to her September 30, 2003 employment injury. He further contends that the impartial medical
specialist did not conduct a thorough medical examination or provide a sufficiently rationalized

medical opinion to establish that she no longer had any residuals of her accepted condition. His
opinion was not based on a proper factual and medical background. The impartial medical
specialist failed to apply the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) in determining appellant’s permanent
impairment. He did not properly refute the findings of an attending physician who found that
she had annular tears at L4-5 and L5-S1.
FACTUAL HISTORY
The Office accepted that on September 30, 2003 appellant, then a 36-year-old
transportation security screener, sustained a lumbar strain while in the performance of duty.
On August 5, 2004 the Office referred appellant, together with a statement of accepted
facts and medical record, to Dr. Jerrold M. Sherman, a Board-certified orthopedic surgeon, for a
second opinion medical examination to determine the nature and extent of her employmentrelated injury and disability and appropriate treatment. In an August 27, 2004 medical report,
Dr. Sherman found that her September 30, 2003 lumbar strain had resolved without neurologic
deficit. Appellant did not require any further medical treatment. She could perform her regular
work duties as a transportation security screener with no restrictions. Dr. Sherman stated that
findings on physical and x-ray examination were consistent with a normal lumbar spine.
On November 10, 2004 the Office issued a notice of proposed termination of appellant’s
wage-loss compensation and medical benefits based on Dr. Sherman’s August 27, 2004 medical
opinion. Appellant was afforded 30 days to respond to this notice.
In reports dated December 3 and 11, 2004, Dr. George M. Oehlsen, an attending
osteopath, advised that appellant sustained sacroiliitis, piriformis contractures and lumbar
sprain/strain due to the September 30, 2003 employment injury. Appellant was totally disabled
from December 11, 2004 to January 8, 2005.
By decision dated February 24, 2005, the Office terminated appellant’s compensation for
wage-loss and medical benefits with regard to her accepted employment-related injury, effective
February 19, 2005. It found that Dr. Sherman’s August 27, 2004 opinion constituted the weight
of the medical opinion evidence. On March 21, 2005 appellant requested an oral hearing before
an Office hearing representative.
In a September 1, 2005 decision, an Office hearing representative set aside the
February 24, 2005 decision and remanded the case to the Office. She found a conflict in the
medical opinion evidence between Dr. Sherman and Dr. Oehlsen as to whether appellant had any
continuing residuals of the September 30, 2003 employment injury. On remand, the hearing
representative instructed the Office to refer appellant to an appropriate impartial medical
examiner to resolve the conflict.
By letter dated November 29, 2005, the Office referred appellant, together with a
statement of accepted facts and medical record, to Dr. Donald R. MacKay, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a January 24, 2006 report,
Dr. MacKay listed normal findings on physical and objective examination. He diagnosed

2

lumbosacral and coccygeal pain of uncertain cause and lumbar strain secondary to the
September 30, 2003 injury. Dr. MacKay stated that the cause of appellant’s continuing
complaint of back pain was uncertain because it was not supported by his objective findings but
she did not require any further medical treatment. He advised that, although she could not
perform her regular work duties due to pain, she could work eight hours per day with restrictions.
On February 9, 2006 the Office issued a notice of proposed termination of appellant’s
wage-loss compensation and medical benefits based on Dr. MacKay’s January 24, 2006 medical
opinion. Appellant was afforded 30 days to respond to this notice.
In reports dated December 31, 2005 to January 15, 2006, Dr. Oehlsen reiterated his prior
opinion that appellant’s sacroiliitis, piriformis contractures and lumbar sprain/strain were
causally related to the September 30, 2003 employment injury and that she was totally disabled
for work. He listed her physical restrictions in a September 25, 2005 work capacity evaluation.
In reports dated May 17 and July 13, 2005, Dr. Samuel A. Wise, a Board-certified
physiatrist, advised that appellant possibly sustained spina bifida occulta, chronic valve
syndromes and other autoimmune diseases.
By decision dated March 13, 2006, the Office terminated appellant’s compensation for
wage-loss and medical benefits effective that date. The medical evidence submitted was found
insufficient to outweigh the special weight accorded to Dr. MacKay’s impartial medical opinion.
By letter dated April 6, 2006, appellant requested a telephonic hearing with an Office hearing
representative.
In a June 22, 2006 decision, an Office hearing representative set aside the March 13,
2006 termination decision and remanded the case to the Office to obtain a supplemental report
from Dr. MacKay clarifying his opinion that there were no objective findings of employmentrelated disability, yet appellant was unable to perform full-duty work. It was unclear whether he
prescribed work restrictions due to residuals of the September 30, 2003 employment injury or for
some other reason, such as her resistance to return to work or the possibility of future injury.
In a July 6, 2006 supplemental report, Dr. MacKay stated that, on an objective basis,
appellant should be able to return to her regular work duties. However, due to appellant’s
ongoing complaints of pain, he stated that she should be assigned light-duty work which would
decrease the risk of reinjuring her back.
By decision dated July 17, 2006, the Office terminated appellant’s compensation for
wage-loss and medical benefits effective that date. It found that Dr. MacKay’s medical opinion
was entitled to special weight accorded an impartial medical specialist. On August 6, 2006
appellant requested an oral hearing.
In a July 19, 2007 decision, an Office hearing representative set aside the July 17, 2006
termination decision and remanded the case to the Office to obtain a supplemental report from
Dr. MacKay as to whether diagnostic test results of record demonstrated that appellant’s
continuing back pain was causally related to the September 30, 2003 employment injury.

3

Due to Dr. MacKay’s retirement in 2006, the Office, on September 27, 2007, referred
appellant, together with a statement of accepted facts and medical record, to Dr. Reynold L.
Rimoldi for an impartial medical examination.
In an October 31, 2007 report, Dr. Rimoldi reviewed a history of appellant’s
September 30, 2003 injury, medical treatment and smoking background. He noted her complaint
of lumbar spine pain with radiation down both lower extremities with the main discomfort
located in her lumbar spine. Appellant rated her pain 8 out of 10 at the time of Dr. Rimoldi’s
examination and stated that it was 10 out of 10 at its worse level. Dr. Rimoldi listed essentially
normal findings on physical examination. Appellant did not use any type of lateral support. She
did not wear a brace or corset. No trigger points were noted. Motor and sensory examinations of
the lower extremities including, key dermatomes and myotomes tested from L3 to S1 were
intact. Reflexes were two out of four and symmetrical at the patella and Achilles. Straight leg
raising was negative and hip range of motion did not increase appellant’s pain. Appellant had
five percent limitation of the lumbar spine range of motion with diffuse tenderness throughout
the lumbosacral region.
Dr. Rimoldi diagnosed nonspecific lumbar enthesopathy. He stated that it was reasonable
that appellant sustained a soft tissue lumbar sprain/strain injury as a result of the September 30,
2003 injury. Dr. Rimoldi stated that, following conservative treatment, a magnetic resonance
imaging (MRI) scan showed no objective findings. He noted Dr. MacKay’s opinion that there
were no objective findings to explain appellant’s ongoing complaints and that she could perform
her regular work duties. Dr. Rimoldi advised that contrary to the finding of Dr. Michael J.
McKenna, a Board-certified anesthesiologist, that a discogram showed annular tears at L4-5 and
L5-S1, a January 2004 MRI scan did not demonstrate this condition. He opined that there were
no objective findings to support appellant’s continuing subjective complaints of pain. Appellant
did not have any ratable impairment. Dr. Rimoldi advised that she could perform her regular
work duties with no restrictions.
On November 16, 2007 the Office issued a notice of proposed termination of appellant’s
wage-loss compensation and medical benefits based on Dr. Rimoldi’s October 31, 2007 impartial
medical opinion. Appellant was afforded 30 days to respond to this notice.
In an April 4, 2005 report, Dr. Wise listed findings on physical examination and reviewed
diagnostic test results. He advised that appellant had increased angulation of the lumbar spine at
L5-S1 and otherwise straight lumbar spine. Appellant also had scoliosis, which may have been a
structural problem. In a February 14, 2007 report, Dr. Wise stated that her complaint of
continuing and worsening back pain was consistent with Dr. McKenna’s finding that she had
tears at L4-5 and L5-S1.
In a November 30, 2006 report, Dr. McKenna provided the results of a provocation
discography of L3-4, L4-5 and L5-S1. The L3-4 and L4-5 discs were negative, producing no
pain at pressures greater than 100 psi. The L5-S1 disc produced concordant pain at 70 psi, 67 psi
above opening pressure. According to ISIS criteria, the L5-S1 disc was indeterminate.
Dr. McKenna stated that a subsequent computerized tomography (CT) scan demonstrated
annular tears at L4-5 and L5-S1. The study suggested that the L5-S1 segment was appellant’s
pain generator at a relatively high pressure. In reports dated December 13, 2006 to

4

December 18, 2007, Dr. McKenna listed essentially normal findings on physical examination
and diagnosed axial back pain with lumbar disc pathology at L4-5 and L5-S1, bilateral lower
extremity, probable significant lumbar zygapophyseal facet joint pain and a history of mitro
valve prolapse. In a December 3, 2007 report, he recommended additional testing as the source
of appellant’s persistent pain could not be determined and treated. A discography and CT scan
did not confirm that her pain was discogenic.
By decision dated January 14, 2008, the Office terminated appellant’s wage-loss
compensation and medical benefits with regard to her accepted employment-related injury,
effective January 20, 2008. It accorded special weight to Dr. Rimoldi’s October 31, 2007
impartial medical opinion.
On January 13, 2009 appellant, through counsel, requested reconsideration. In reports
dated January 15 through February 21, 2008, Dr. McKenna reiterated his prior finding that
appellant had axial back pain with lumbar disc pathology at L4-5 and L5-S1, bilateral lower
extremity and probable significant lumbar zygapophyseal facet joint pain, an indeterminate
provocation discography at L5-S1 and a history of mitro valve prolapse. In a December 2, 2008
report, Dr. Allan P. Long, a Board-certified chiropractic neurologist, reviewed a history of
appellant’s September 30, 2003 injury and medical treatment. He listed findings on physical
examination and diagnosed lumbar sprain/strain, muscle spasm and sacroiliac sprain/strain.
Dr. Long opined that appellant continued to experience residuals of the accepted injury and she
was totally disabled for work. He stated that, more than likely, she had ongoing zygapophyseal
joint damage with associated nerve irritation, which could account for most of her
symptomatology that was complicated by annular disc tears at L4-5 and L5-S1, which could also
produce associated symptoms.
By decision dated April 16, 2009, the Office denied modification of the January 14, 2008
termination decision. It found that the evidence submitted by appellant was insufficient to
overcome Dr. Rimoldi’s impartial medical opinion.1
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.2
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.3 Furthermore, the right to medical
1

On appeal, appellant has submitted new evidence. However, the Board cannot consider evidence that was not
before the Office at the time of the final decision. See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB ___ (Docket No. 071898, issued January 7, 2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A.
Kayes, 54 ECAB 373 (2003). Appellant may resubmit this evidence and legal contentions to the Office
accompanied by a request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that requires further medical treatment.4
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.5
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of January 20, 2008 on the grounds that she had no
residuals or disability of the accepted employment-related lumbar strain. The Board notes that a
conflict in the medical opinion evidence arose between Dr. Oehlsen, an attending physician, and
Dr. Sherman, an Office referral physician, regarding whether she had any residuals or disability
causally related to the September 30, 2003 employment injury. Dr. Oehlsen opined that
appellant sustained sacroiliitis, piriformis contractures and lumbar sprain/strain and was totally
disabled due to the employment injury. Dr. Sherman opined that the employment injury had
resolved and she could return to her regular work duties as a transportation security screener with
no restrictions.
The Office referred appellant to Dr. Rimoldi, the impartial medical specialist who
provided an accurate history of injury and detailed essentially normal findings on physical
examination with five percent limitation of the lumbar spine range of motion and diffuse
tenderness throughout the lumbosacral region. In an October 31, 2007 report, Dr. Rimoldi
opined that there were no objective findings to support appellant’s subjective complaints of pain
and that she could perform her regular work duties with no restrictions. On examination, he
found that she did not use any type of lateral support. Appellant did not wear a brace or corset.
Dr. Rimoldi found no trigger points, intact sensory and motor function of the bilateral lower
extremities, symmetrical reflexes at the patella and Achilles and negative straight leg raising. He
stated that hip range of motion did not increase appellant’s pain. Dr. Rimoldi reviewed a
January 2004 MRI scan which did not demonstrate annular tears at L4-5 and L5-S1. He
diagnosed nonspecific lumbar enthesopathy.
The Board finds that Dr. Rimoldi’s opinion is entitled to special weight accorded an
impartial medical specialist and is sufficiently well reasoned and detailed to resolve the conflict
of medical opinion evidence. Dr. Rimoldi provided extensive findings on physical examination
and explained why he felt that appellant’s current symptoms and disability were not causally
related to the September 30, 2003 employment-related lumbar strain. The Board finds, therefore,
that the Office met its burden of proof to terminate her compensation and medical benefits
effective January 20, 2008.

4

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

5

Gloria J. Godfrey, 52 ECAB 486 (2001).

6

Appellant did not submit any rationalized medical evidence to overcome the weight of
Dr. Rimoldi’s opinion or to create a new conflict. Dr. Wise’s April 4, 2005 and February 14,
2007 reports found that she had increased angulation of the lumbar spine at L5-S1 and tears at
L4-5 and L5-S1. His report failed to provide a rationalized medical opinion explaining how the
diagnosed conditions were causally related to appellant’s accepted employment injury. Reports
that do not provide a rationalized medical opinion on the causal relationship of the condition are
insufficient to create another conflict or overcome the special weight accorded an impartial
specialist’s opinion.6
Dr. McKenna’s November 30, 2006 report found that a provocation discography
demonstrated negative L3-4 and L4-5 discs, which did not produce any pain at pressure points
greater than 100 psi. He stated that the L5-S1 disc produced concordant pain at 70 psi but was
indeterminate based on ISIS criteria. A CT scan showed annular tears at L4-5 and L5-S1.
Dr. McKenna opined that the L5-S1 segment was appellant’s pain generator. His reports dated
December 13, 2006 to December 18, 2007 found that she had axial back pain, “probable”
significant lumbar zygapophyseal facet joint pain and a history of mitro valve prolapse. A
provocation discography at L5-S1 was “indeterminate” for pain. Pain is a symptom, not a
compensable medical diagnosis. Further, Dr. McKenna did not provide a firm diagnosis of a
compensable condition, but only provided a speculative diagnosis of pain.7 In a December 3,
2007 report, he recommended additional testing to determine the source of appellant’s pain.
Moreover, none of Dr. McKenna’s reports provided an opinion on the causal relationship
between her lumbar pain and the September 30, 2003 employment injury.8
LEGAL PRECEDENT -- ISSUE 2
Following the proper termination of benefits, the claimant has the burden to establish
continuing employment-related residuals and/or disability with probative medical evidence.9
The medical evidence required to establish a causal relationship, generally, is rationalized
medical evidence. Rationalized medical evidence is medical evidence, which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated factors. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.10

6

Alice J. Tysinger, 51 ECAB 638, 646 (2000).

7

See C.F., 60 ECAB __ (Docket No. 08-1102, issued October 10, 2008) (pain is a symptom, not a compensable
medical diagnosis); Robert Broome, 55 ECAB 339, 342 (2004).
8

Alice J. Tysinge, supra note 6.

9

See Talmadge Miller, 47 ECAB 673 (1996).

10

Joe L. Wilkerson, 47 ECAB 604 (1996); Alberta S. Williamson, 47 ECAB 569 (1996).

7

ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing residuals or
total disability after January 20, 2008 due to her September 30, 2003 injury. Dr. McKenna’s
January 15 through February 21, 2008 reports reiterated his prior finding that appellant had axial
back pain with lumbar disc pathology at L4-5 and L5-S1, bilateral lower extremity and probable
significant lumbar zygapophyseal facet joint pain, a history of mitro valve prolapse and an
indeterminate provocation discography at L5-S1 for pain. As stated, this evidence is of
diminished probative value as it failed to provide a firm diagnosis and a rationalized opinion on
the causal relationship between appellant’s lumbar pain and the accepted injury and whether
there was any resulting disability.
Dr. Long’s December 2, 2008 report found that appellant’s lumbar sprain/strain, muscle
spasm and sacroiliac sprain/strain and disability for work were causally related to the
September 30, 2003 injury. He also found that she “more than likely” suffered from ongoing
zygapophysial joint damage with associated nerve irritation, which accounted for most of her
symptomatology that was complicated by annular disc tears at L4-5 and L5-S1, which could also
produce associated symptoms. Dr. Long did not provide a rationalized medical opinion
addressing the causal relationship between the diagnosed conditions and the September 30, 2003
injury.11 Further, he did not provide a firm diagnosis of a compensable condition but, only
provided a speculative diagnosis of zygapophyseal joint damage.12
The Board finds that appellant did not submit sufficiently rationalized medical evidence
to substantiate that the claimed continuing residuals or disability on or after January 20, 2008
were causally related to her employment-related lumbar strain.
The Board notes that, while Dr. Rimoldi opined that appellant had no ratable impairment
without referencing the A.M.A., Guides, the relevant issue in this case is whether the Office
properly terminated her compensation and medical benefits on the grounds that she no longer
had any residuals and total disability causally related to the September 30, 2003 injury. As the
Board has found, the Office met its burden of proof to terminate compensation benefits in this
case based on the special weight accorded to Dr. Rimoldi’s impartial medical opinion.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
January 20, 2008 on the grounds that she no longer had any residuals or disability causally
related to her accepted employment-related lumbar strain. The Board also finds that she failed to
meet her burden of proof that she had continuing disability or residuals causally related to the
September 30, 2003 employment injury.

11

Alice J. Tysinge, supra note 6.

12

C.F., supra note 7.

8

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2009 and January 14, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

